Citation Nr: 1642073	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  10-44 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In this rating decision, in relevant part, the RO denied entitlement to service connection for diabetes mellitus.

In March 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the proceeding is of record.  During the Board hearing, the undersigned VLJ discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA.  38 C.F.R. § 3.103.

In February 2014, the Board remanded the appeal for further evidentiary development.  Pursuant to the Board's remand instructions, the Agency of Original Jurisdiction (AOJ) also issued a supplementary statement of the case (SSOC) in October 2014.  The case has now returned to the Board for further appellate review.


FINDINGS OF FACT

1.  VA records indicate that the USS Jouett operated on Vietnam's close coastal waters for extended periods of time from 1968 to 1969, and sent crew members ashore.

2.  Affording the Veteran the benefit of the doubt, the evidence shows that he set foot in Vietnam when he was sent ashore in a whaleboat as a supply officer.

3.  The Veteran has a current diagnosis of diabetes mellitus, type II.


CONCLUSION OF LAW

Diabetes mellitus, type II, is presumed to have been incurred in wartime service.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307(a)(6), 3.309(e) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

In this decision, the Board grants service connection for diabetes mellitus, type II. As this represents a complete grant of the benefit sought, no discussion of VA's duty to notify and assist is necessary with respect to the claim.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  In addition, several statutory presumptions operate in connection with section 1110.  Of particular relevance, 38 U.S.C.A. § 1116 provides that, if a Veteran was exposed to Agent Orange during service, certain listed diseases, including diabetes mellitus, type II, are presumptively service-connected, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d), are also satisfied.  38 U.S.C.A. § 1116(a)(1), (a)(2); 38 C.F.R. § 3.309(e). 

A Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed to certain herbicides, including Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116.

"Service in the Republic of Vietnam" in this context has a special meaning.  It includes not only service on land, but also service on ships that were docked to the shore of the Republic of Vietnam, or sent crew members ashore when the claimant was stationed aboard the ship at the time.  See 38 C.F.R. § 3.307 (a)(6)(iii); see also VA Adjudication Manual, M21-1, part IV, Subpart ii, Chapter 1, Section H, para. 2(f).  Exposure to an herbicide can be conceded if there is evidence which shows that the Veteran's ship sent crew members ashore during the time the Veteran was stationed aboard the ship, provided that the Veteran submits a statement indicating that he/she went ashore from the ship.  Id.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.   Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends that he was exposed to Agent Orange herbicide during his service aboard the USS Jouett, which caused him to develop diabetes mellitus, type II.  As a preliminary matter, the Veteran's medical records show that he has diabetes mellitus, type II.  Private medical records dating from April and June 2005 showed evidence of the Veteran being diagnosed with diabetes.  A November 2009 VA Agent Orange Registry examination also confirms the Veteran's diagnosis of diabetes mellitus, type II, among other disabilities.  Thus, the Veteran currently has a disease associated with exposure to herbicide agents that would warrant a presumption of service connection.  See 38 C.F.R. § 3.309(e).

In May 2010, the Veteran submitted a detailed statement describing his service aboard the USS Jouett, which also explained the manner in which he was exposed to Agent Orange.  The statement outlined the different tactics and military operations that he observed.  The Veteran stated that initially the USS Jouett had been stationed in blue water near Subic Bay, but as the ship entered the Gulf of Tonkin and then later entered Da Nang harbor, the water looked like dirty and brown.  He noted that the ship entered brown waters on February 4, 1968, and that they spent one day in Da Nang Harbor where the crew received mail and food supplies before returning back to work.  The Veteran described his mission as having to steam close during the day, while at night he and his crew would observe the movements of the Vietcong through radar and then call in air-strikes.  Helicopters used in different operations would land on the USS Jouett, where crew members would then repair and clear up any damages observed.  The Veteran described the deck of the ship being washed with "agent orange juice."

During the March 2011 hearing, the Veteran testified that his ship was moored in Da Nang Harbor and Cam Ranh Bay, and that the ship was usually two blocks from the shore.  The Veteran testified that he worked in the boiler room of the ship, and that the crew was consistently exposed to Agent Orange.  He testified that after returning from service, he started to have medical problems but that at the time, he didn't think those problems were service connected so he didn't seek help from the VA.  

During the hearing, the Veteran also testified that the USS Jouett had entered different bays, including Cam Ranh Bay, but would not go up into a river because the ship was unable to turn around.  He testified that the ship would sometimes be 200 or 300 yards away from the bay, but that combatant ships didn't have pier privileges.  Pier privileges were only given to supply ships which would just unload supplies, and then leave.  The Veteran testified that the ship was always at anchor.

Numerous efforts were made by VA to obtain the relevant deck logs of the USS Jouett from 1968.  Unfortunately, very few records from 1968 were available.  The National Archives and Records Administration indicated that it did not receive the January to June 1968 deck logs of the USS Jouett when the rest of the 1968 deck logs were accessioned.  Deck logs from July 1968 did show the USS Jouett had steamed independently en route from the Gulf of Tonkin to Subic Bay.  A July 1968 commendation of the USS Jouett indicated that ship was in port less than 15 percent of the time, and noted the crew's exemplary conduct ashore despite very limited liberty opportunities.  Military personnel records of the Veteran also indicated that he was authorized to wear the Vietnam Service Medal for service on board the USS Jouett from February 14, 1968 through March 22, 1968, April 15, 1968 through May 17, 1968, and June 2, 1968 through July 1, 1968.  Such records confirm the Veteran's service aboard the USS Jouett.

In April 2016, the Veteran submitted a statement which indicated that he was on a whaleboat that was sent to shore.  He stated that he had been the supply officer for engineering, and that he traveled to shore along with the postman and the medical officers.  He indicated that they had traveled to shore for briefings and to obtain supplies for the USS Jouett.

VA records indicate that the USS Jouett was one of the ships that operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore.  Specifically, the USS Jouett had sent a whaleboat ashore from Da Nang Harbor for mission briefings on February 15, April 15, and June 1, 1968.

Upon weighing the evidence in the record, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran was exposed to herbicides during his service aboard the USS Jouett, which was stationed in the waters offshore the Republic of Vietnam.  Accordingly, he should be entitled to the presumption of service connection under 38 C.F.R. § 3.309(e).  38 C.F.R. § 3.309(e).

Affording the Veteran the benefit of all reasonable doubt, the Board finds that the evidence of record supports a finding that the Veteran did go ashore while he served on the USS Jouett  and thus, service connection for diabetes mellitus, type II should be granted on a presumptive basis.  Military personnel records indicated that the USS Jouett did spend time in port, and that crew members had gone ashore.  Those records also show the Veteran serving aboard the ship on the dates in which a whaleboat was sent ashore.  The Veteran also submitted lay statements that he personally had gone ashore along with other members of the crew during briefings.  Based upon the Veteran's personal account that he personally went ashore, coupled with VA records that verify that the USS Jouett operated on close coastal waters of Vietnam and sent crew members ashore, herbicide exposure can be conceded.  See 38 C.F.R. § 3.307 (a)(6)(iii); see also VA Adjudication Manual, M21-1, part IV, Subpart ii, Chapter 1, Section H, para. 2(f).     

The Board finds the Veteran's statements and testimony credible because they are consistent with the places and circumstances of his service as verified by service records.  During the March 2011 hearing, the Veteran testified that the USS Jouett had entered Da Nang Harbor.  The Veteran had also stated this in the statement he submitted in May 2010, which is consistent with VA records indicating that the USS Jouett had sent a whaleboat ashore from Da Nang Harbor.  The Veteran also described the ship's path between the Gulf of Tonkin and Subic Bay which is consistent with the deck logs of the ship.  Furthermore, the whaleboat sent by the USS Jouett was sent for the purpose of mission briefings which is consistent with the Veteran's statement that he had been accompanied in the boat that he went ashore in, by medical officers who were being sent for briefings. 
In sum, based on the totality of the evidence and affording the Veteran the benefit of all reasonable doubt, the Board finds that the evidence is at least in equipoise as to the Veteran's presence in the Republic of Vietnam during his service aboard the USS Jouett.  The Board finds that the Veteran's service involved duty or visitation in the Republic of Vietnam within the meaning of 38 C.F.R. § 3.307 (a)(6)(iii).  As such, he is entitled to the presumption of exposure to Agent Orange as set forth in that section, therefore warranting a grant of presumptive service connection for his diagnosis of diabetes mellitus, type II under 38 C.F.R. § 3.309.


ORDER

Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure, is granted.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


